DETAILED ACTION
Election/Restrictions
Claims 10- 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022. The withdrawn claims 10- 19 should be cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 18 of U.S. Patent No. 10,917,529. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 10,917,529
1. A control method for an image processing apparatus that generates a plurality of pieces of album data corresponding to a plurality of albums, the control method comprising: 

acquiring a plurality of pieces of image data; 

selecting at least one piece of image data out of the plurality of pieces of image data as common image data corresponding to an image to be placed in a common page, which is a page included in common in all of the plurality of albums; 

generating common page data corresponding to the common page based on the at least one piece of image data selected as the common image data; 

selecting at least one piece of image data out of the plurality of pieces of image data as individual image data corresponding to an image to be placed in an individual page, which is a page not included in common in all of the plurality of albums; 














generating a plurality of pieces of individual page data corresponding to the individual page based on the at least one piece of image data selected as the individual image data; and 



generating the plurality of pieces of album data based on the common page data and the plurality of pieces of individual page data, wherein the individual page data corresponding to first album data out of the plurality of pieces of album data and the individual page data corresponding to second album data out of the plurality of pieces of album data are controlled to be different (see claims 1, 4 and 8) from each other, wherein the common page data corresponding to the first album data out of the plurality of pieces of album data and the common page data corresponding to the second album data out of the plurality of pieces of album data are controlled to be identical (see claim 8) to each other, and  - 64 -10191813US01 wherein cover image data corresponding to an image to be placed in a cover of each album is controlled to be selected as the individual image data (see claim11).




acquiring a plurality of pieces of image data; 

segmenting the plurality of pieces of image data into a plurality of image data groups according to a predetermined criterion; specifying at least one image data group out of the plurality of image data groups as a common image data group for selecting common image data common page, which is a page common to all of the plurality of albums; 



selecting, as the common image data, at least one piece of image data out of the at least one image data group specified as the common image data group; 
generating common page data corresponding to the common page based on the at least one piece of image data selected as the common image data; 
specifying at least one image data group out of the plurality of image data groups as an individual image data group for selecting individual image data corresponding to an image to be placed in an individual page, which is a page not common to all of the plurality of albums; 
selecting, as the individual image data, at least one piece of image data out of the at least one image data group specified as the individual image data group; 


generating individual page data corresponding to the individual page based on the at least one piece of image data selected as the individual image data; and 



generating the plurality of pieces of album data based on the common page data and the individual page data, wherein at least one image data group out of the at least one image data group specified as the common image data group is controlled in such a way as not to be specified as the individual image data group.


4. The control method according to claim 1, further comprising evaluating each of the plurality of pieces of image data by a first evaluation value that is based on a first factor and a second evaluation value that is based on a second factor different from the first factor, wherein at least one image data group out of the plurality of image data groups is specified as the individual image data group based on the second evaluation value, wherein at least one piece of image data out of the at least one image data group specified as the common image data group is selected as the common image data based on the first evaluation value, and wherein at least one piece of image 

8. The control method according to claim 4, wherein each of the plurality of pieces of image data is evaluated by the second evaluation value that is based on the second factor concerning first album data out of the plurality of pieces of album data and the second evaluation value that is based on the second factor concerning second album data out of the plurality of pieces of album data, wherein at least one piece of image data out of the at least one image data group specified as the individual image data group is selected as the individual image data corresponding to the first album data based on the second evaluation value that is based on the second factor concerning the first album data, wherein at least one piece of image data out of the at least one image data group specified as the individual image data group is selected as the individual image data corresponding to the second album data based on the second evaluation value that is based on the second factor concerning the second album data, wherein the individual page data corresponding to the first album data is generated based on the at least one piece of image data selected as the individual image data corresponding to the first album data, wherein the individual page data corresponding to the second album data is generated based on the at least one piece of image data selected as the individual image data corresponding to the second album data, wherein the album data corresponding to the first album data is generated based on the common page data and the individual page data corresponding to the first album data, and wherein the album data corresponding to the second album data is generated based on the common page data and the individual page data corresponding to the second album data.


11. The control method according to claim 1, further comprising performing control in such a manner that cover data corresponding to a cover serves as the individual page data.


Dependent claims 2- 9 of the current application recite the same limitations in different language to claims 1- 18. Accordingly, although the conflicting claims of the 

Claims 1- 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 11,107,260. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 11,107,260

1. A control method for an image processing apparatus that generates a plurality of pieces of album data corresponding to a plurality of albums, the control method comprising: 

acquiring a plurality of pieces of image data; 






selecting at least one piece of image data out of the plurality of pieces of image data as common image data corresponding to an image to be placed in a common page, which is a page included in common in all of the plurality of albums; 


generating common page data corresponding to the common page based on the at least one piece of image data selected as the common image data; 

selecting at least one piece of image data out of the plurality of pieces of image data as individual image data corresponding to an image to be placed in an individual page, which is a page not included in common in all of the plurality of albums; 


generating a plurality of pieces of individual page data corresponding to the individual page 

generating the plurality of pieces of album data based on the common page data and the plurality of pieces of individual page data, wherein the individual page data corresponding to first album data out of the plurality of pieces of album data and the individual page data corresponding to second album data out of the plurality of pieces of album data are controlled to be different (see claim 1)from each other, wherein the common page data corresponding to the first album data out of the plurality of pieces of album data and the common page data corresponding to the second album data out of the plurality of pieces of album data are controlled to be identical (see claim 1) to each other, and  - 64 -10191813US01 wherein cover image data (see claim 16)corresponding to an image to be placed in a cover of each album is controlled to be selected as the individual image data.

1. A control method for an image processing apparatus that generates a plurality of pieces of album data corresponding to a plurality of albums, the control method comprising: 

acquiring a plurality of pieces of image data; 

evaluating each of the plurality of pieces of image data based on a first factor; evaluating each of the plurality of pieces of image data based on a second factor different from the first factor; 

automatically selecting at least one piece of image data out of the plurality of pieces of image data as common image data corresponding to an image to be placed in a common page, which is a page common to all of the plurality of albums, based on an evaluation that is based on the first factor; 

generating common page data corresponding to the common page based on the at least one piece of image data selected as the common image data; 

automatically selecting at least one piece of image data out of the plurality of pieces of image data as individual image data corresponding to an image to be placed in an individual page, which is a page not common to all of the plurality of albums, based on an evaluation that is based on the second factor; 

generating a plurality of pieces of individual page data corresponding to the individual page 

generating the plurality of pieces of album data based on the common page data and the plurality of pieces of individual page data, wherein the individual page data corresponding to first album data out of the plurality of pieces of album data and the individual page data corresponding to second album data out of the plurality of pieces of album data are different from each other, and wherein the common page data corresponding to the first album data out of the plurality of pieces of album data and the common page data corresponding to the second album data out of the plurality of pieces of album data are identical to each other.





16. The control method according to claim 1, further comprising performing control in such a manner that cover data corresponding to a cover serves as the individual page data.


Dependent claims 2- 9 of the current application recite the same limitations in different language to claims 1- 20. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.

Claims 1- 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of copending Application No. 17394226 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as follows:

Current application 
US PAP 17394226


acquiring a plurality of pieces of image data; 







selecting at least one piece of image data out of the plurality of pieces of image data as common image data corresponding to an image to be placed in a common page, which is a page included in common in all of the plurality of albums; 


generating common page data corresponding to the common page based on the at least one piece of image data selected as the common image data; 

selecting at least one piece of image data out of the plurality of pieces of image data as individual image data corresponding to an image to be placed in an individual page, which is a page not included in common in all of the plurality of albums; 


generating a plurality of pieces of individual page data corresponding to the individual page based on the at least one piece of image data selected as the individual image data; and 


generating the plurality of pieces of album data based on the common page data and the plurality of pieces of individual page data, wherein the individual page data corresponding to first album data out of the plurality of pieces of album data and the individual page data corresponding to second album data out of the plurality of pieces of album data are controlled to be different (see claim 1) from each other, wherein the common page data corresponding to the first album data out of the plurality of pieces of album data and the common page data corresponding to the second album data out of the plurality of pieces of album data are controlled to be identical (see claim 1) to each other, and  - 64 -10191813US01 wherein cover image data (see claim 







acquiring a plurality of pieces of image data; 

evaluating each of the plurality of pieces of image data based on a first factor; evaluating each of the plurality of pieces of image data based on a second factor different from the first factor; 

automatically selecting at least one piece of image data out of the plurality of pieces of image data as common image data corresponding to an image to be placed in a common page, which is a page common to all of the plurality of albums, based on an evaluation that is based on the first factor; 

generating common page data corresponding to the common page based on the at least one piece of image data selected as the common image data; 

automatically selecting at least one piece of image data out of the plurality of pieces of image data as individual image data corresponding to an image to be placed in an individual page, which is a page not common to all of the plurality of albums, based on an evaluation that is based on the second factor;

 generating a plurality of pieces of individual page data corresponding to the individual page based on the at least one piece of image data selected as the individual image data; and 

generating the plurality of pieces of album data based on the common page data and the plurality of pieces of individual page data, wherein the individual page data corresponding to first album data out of the plurality of pieces of album data and the individual page data corresponding to second album data out of the plurality of pieces of album data are different from each other, and wherein the common page data corresponding to the first album data out of the plurality of pieces of album data and the common page data corresponding to the second album data out of the plurality of pieces of album data are identical to each other.





16. The control method according to claim 1, further comprising performing control in such a manner that cover data corresponding to a cover serves as the individual page data.


Dependent claims 2- 9 of the current application recite the same limitations in different language to claims 1- 20. Accordingly, although the conflicting claims of the current application and the US PAP are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PAP 2017/ 0124750 discloses a method for proactively creating an image product includes capturing an image of an object in a first environment by a device, storing a library of personalized products each characterized by a product type, automatically recognizing the object in the image as having a product type associated with the library of personalized products, automatically creating a design for the personalized product of the product type using personalized content, automatically displaying the design of the personalized product of the product type incorporating the selected photo in the first environment on the device, and manufacturing a physical product based on the design of the personalized product.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo

Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov